DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 01/04/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-13, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal; Arpit et al. (“Mittal”) US 10489393 B1 in view of Lamba; Digvijay Singh et al. (“Lamba”) US 20140095411 A1.
Regarding claim 1, Mittal teaches a method comprising:
accessing, by a data processing system, a corpus of data as To build the data indexes 190, the system may access other sources of data, such as different data sources 180, as illustrated in FIG. 3. The data sources 180 may be any variety of data source. The data sources 180 may be of general subject matter or may be specific to a domain (e.g., music, trivia, sports, politics, etc.)(col. 14, lines 47-52); 

analyzing, by the data processing system, data contained in the corpus of data to identify a plurality of documents as To determine a word embedding or word usage data, using the data from one or more data sources 180, the system may analyze individual words and their respective usages. The usage characteristics for a particular word may be specific to a single data source 180 or may represent usage of the word as it appears over multiple data sources 180 (col. 15, lines 40-44);
parsing the plurality of documents to extract information from each of the plurality of documents as Another feature that may be indexed is dependency information about the word(s) of the text segment. Dependency information indicates how a word or word string relates to other words or word strings as those word(s)/word string(s) are used, i.e., how certain word(s)/word string(s) depend on other word(s)/word string(s) in usage. This information may also be referred to as dependency parsing (col. 17, lines 53-57); and
generating, by the data processing system, a plurality of vector indexes within the knowledge base for the plurality of documents, wherein the vector indexes include vector representations respectively representing each piece of the information extracted from the plurality of documents in a vector space as 
Thus, a vector space may be used to represent sematic relationships between words as geometric relationship between vectors. For example, FIG. 4 illustrates a number of words in a hypothetical vector space where each point represents the vector location (i.e.,index) for the particular word (col. 16, lines 25-29).
Once feature data is extracted, the system may use (514) the feature data and the data indexes 190 to identify text segments as potential answers to the question. The system may also use the question text itself to form a standard query to be used to query the indexes. The system may thus use the question text and the feature data to examine what text segments share similar text and/or feature data to the question asked. Questions that are within a certain similarity to the question asked may be selected as potential answers. The system may then receive (148) the potential answers from the data index(es) 190 (col. 19, lines 16-26).
Mitta does not explicitly teach the steps of:
generating, by the processing system, a taxonomy mapping of a knowledge base, wherein the taxonomy mapping associates each piece of the information extracted from the plurality of documents with a respective category of a predefined taxonomy of categories;

determining, by the data processing system, a category of the query based on the respective category associated with the particular piece of the information within the taxonomy mapping.
Lamba; however, teaches the steps of:
accessing, by a data processing system, a corpus of data as For example, the workstation 210 may host a web browser for requesting web pages, displaying web pages, and receiving user interaction with web pages, and performing other functionality of a web browser [0034];
analyzing, by the data processing system, data contained in the corpus of data to identify a plurality of documents as multiple corpuses of documents may be used to generate a collection of concepts. Any corpus of documents may be used and multiple corpuses can be combined, such as a product catalog, dictionary or other reference corpus, a collection of scholarly articles, and the like. For purposes of this disclosure, a corpus may be a combination of a number of corpuses of documents [0035];
parsing the plurality of documents to extract information from each of the plurality of documents as Generating 302 a string corpus may include extracting strings from documents or sections of documents of the corpus that represent the 
generating, by the processing system, a taxonomy mapping of a knowledge base, wherein the taxonomy mapping associates each piece of the information extracted from the plurality of documents with a respective category of a predefined taxonomy of categories as the classes mapped 314 to a concept may be strings that are themselves subsequently mapped 318 to a specific category, where the category has a "is a" relationship to the concept. The possible categories may be a smaller taxonomy or hierarchy of concepts that are suitable for "is a" relationships with entities ([0045 and 0046]);
generating, by the data processing system, a plurality of vector indexes within the knowledge base for the plurality of documents, wherein the vector indexes include vector representations respectively representing each piece of the information extracted from the plurality of documents in a vector space as The method 500 may include determining 502 usages of contextual words from the document corpus for the concept. For example, where there is a main article for a concept, the strings that occur in the article and the number of times they occur may be added to a corpus concept vector, where each entry of the vector is a string and a frequency metric for that string ([0053-0058 and 0060]);
comparing, by the data processing system, a vector representation of a query to the vector representations of the vector indexes to identify a matching vector representation, wherein the matching vector representation represents a particular piece of the information extracted from the plurality of documents as In 
determining, by the data processing system, a category of the query based on the respective category associated with the particular piece of the information within the taxonomy mapping as In any case, if a homonym meaning for <string>; is found 710 to have an apparent meaning, then the category mapped to the concept of the apparent homonym meaning, as precomputed as described above, may be retrieved 712 and a response to the query is returned 714. Returning a response may include displaying or transmitting for display the retrieved 712 category [0070].
Lamba teaches vectors as can be seen from the above. Lamba does not explicitly mention vector indexes.
However, it should be apparent that a vector is a type of array and as such an index of a vector may be accessed using the operation [].

Definition: A vector, in programming, is a type of array that is one dimensional. Vectors are a logical element in programming languages that are used for storing a sequence of data elements of the same basic type. Members of a vector are called components.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Mittal’s teaching would have allowed Lamba’s to provide quick access to a vector component by utilizing vector indexing.

Mittal further teaches wherein the plurality of vector indexes further identify specific portions of each of the plurality of documents as Any triple(s) identified for a particular text segment may be indexed along with the text segment as part of the feature data. One feature may include entity and relation mentions.  Another feature that may be indexed for a text segment are any keywords included in the text segment. For example, words that may be useful in determining the subject of a text segment may be identified and indexed.  Various known techniques for identifying keywords within a text segment may be used.  Another feature that may be indexed is information about the source of the text segment (such as the identity of the data source 180, the location of the text segment on the Internet or within the data source 180, etc.)(col. 17, lines 39-51).

Regarding claims 3 and 13, Mittal further teaches wherein the specific portions of each of the plurality of documents are each associated with a specific type of information as Another feature of the indexed data that may be determined is any subject-verb-object (SVO) or subject-relation-object triples included in the particular text segment.  A triple is three expressions that give some sense of the syntactic structure of the text segment.  Each expression may be a single word or multiple words (col. 17, lines 26-31 and lines 39-51 and col. 14, lines 47-57).

Regarding claims 6 and 16, Mittal further teaches automatically creating a plurality of intents based on the data contained in the corpus of data as A domain may represent a discrete set of activities having a common theme, such as "shopping", "music", "calendaring", etc. As such, each domain may be associated with a particular language model and/or grammar database (276a-276n), a particular set of intents/actions (278a-278n), and a particular personalized lexicon (286)(col. 8, lines 52-56 and lines 5-9).

Regarding claim 21, Mittal further teaches training, by the processing system, a classification model,  as Given a set of training examples, each marked as belonging to one of two categories, an SVM training algorithm builds a model that assigns new examples into one category or the other, making it a non-probabilistic binary linear classifier. More complex SVM models may be built with the training set identifying more than two categories, with the SVM determining which category is most similar to input data. An SVM model may be mapped so that the examples of the separate categories are divided by clear gaps. New examples are then mapped into that same space and predicted to belong to a category based on which side of the gaps they fall on. Classifiers may issue a “score” indicating which category the data most closely matches. The score may provide an indication of how closely the data matches the category (col. 22, lines 3-17).
Mitta does not explicitly teach using the taxonomy mapping and the plurality of vector indexes, to determine relationships between the vector representations of the plurality of vector indexes and the predefined taxonomy of categories.
Lamba further teaches comprising training, by the processing system, a classification model, using the taxonomy mapping and the plurality of vector indexes, to determine relationships between the vector representations of the plurality of vector indexes and the predefined taxonomy of categories as Any machine learning algorithm may be used using the articles with infoboxes as a training set. Likewise, any attribute of an article may be used as an input to the algorithm. For example, the list of candidate classes as identified according to the foregoing steps may be used. Likewise, words occurring in the articles analyzed and contextual information may also be used. These inferred infobox classes may be used to perform mapping 314 of a concept or for other use in other algorithms [0044].
The classes mapped 314 to a concept may be strings that are themselves subsequently mapped 318 to a specific category, where the category has a "is a" relationship to the concept. The possible categories may be a smaller taxonomy or hierarchy of concepts that are suitable for "is a" relationships with entities. In some embodiments, the concepts of a corpus may be organized into a hierarchy and the categories to which classes can be mapped may also be nodes in this hierarchy ([0045 and 0042]).
Evaluating 602, 604 usage of a string being evaluated may include mapping the string to a concept and defining concept vectors for the corpus and social media as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Lamba’s teaching would have allowed Mittal’s to automate the process of mapping the documents to a category by training the system to compare the vector representations of the documents to the predefined category.

Regarding claim 22, Mitta further teaches wherein comparing the vector representation of the query to the vector representations of the vector indexes to identify the matching vector representation comprises identifying a top matching vector representation in each of a plurality of index fields, 
Lamba; however, teaches wherein each index field of the plurality of index fields is associated with a respective weighting wherein the matching vector representation is identified based on respective similarity scores for the top matching vector representation in each of the plurality of index fields weighted by the respective weighting of each index field of the plurality of index fields as 
The weights applied to each of these values may be determined according to logistic regression. For example, a set of test strings with generic scores specified by an analyst may be subject to the analysis of the method 600 and logistic regression used to weight each of the values described above in order to reproduce accurate generic scores for the test strings. The generic score as determined for each string may be stored in associate with the string for later use as described below. Inasmuch as the generic score depends in part on current social media content, the generic score may be updated periodically or for each query received [0064];
This may include selecting the homonym meanings with the top N scores based on the query context and the concept vectors as described above. Alternatively, up to N homonym meanings with scores above a threshold may be selected 716 as the top candidates [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references Lamba’s teaching would have allowed Mittal’s to provide the most relevant results to the users by returning the top ranked answers based on the identified matching vector representation on respective similarity scores for the top matching vector representation.

Regarding claim 11, the claim recites a system with similar limitations and as such rejected under the same rationale as noted above for claim 1.
The claim further recites and Mitta teaches:
one or more processors as (Fig. 1, server(s) 120); and
non-transitory memory … to perform operations (Fig. 1, server(s) 120).

Claims 7-8, 10, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal; Arpit et al. (“Mittal”) US 10489393 B1 in view of Lamba; Digvijay Singh et al. (“Lamba”) US 20140095411 A1 as applied to claims 1 and 11 and in view of Subramaniam; Srikant et al. (“Subramaniam”) US 20200342032 A1.

	Regarding claims 7, and 17, Mittal and Lamba do not explicitly teach creating a conversational bot configured to respond to user queries.
Subramaniam; however, teaches creating a conversational bot configured to respond to user queries as FIG. 1 is a simplified block diagram of a distributed environment 100 incorporating an exemplary embodiment. Distributed environment 100 comprises a digital assistant builder platform (DABP) 102 that enables enterprises to create and deploy digital assistants for their users. For A digital assistant is also sometimes referred to as a chatbot system. DABP 102 can be used to create one or more digital assistants (or DAs) 106. DABP 102 can be used by multiple enterprises to create digital assistants for their users. For example, as shown in FIG. 1, user 104 representing a particular enterprise can use DABP 102 to create and deploy a digital assistant 106 for users of the particular enterprise. For example, an owner of a restaurant (e.g., a pizza shop) may use DABP 102 to create and deploy a digital assistant that enables customers of the restaurant to order food (e.g., order pizza [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Subramaniam’s teaching would have allowed Lamba-Mittal’s to provide a means to boost agent productivity by employing bots to response to users’ queries and resolve common issues.

Regarding claims 8, and 18, Mittal further teaches training based on the knowledge base as During the training phase the system may also train (not shown) various machine learning classifiers/models that can be used to perform various operations at runtime (col. 4, lines 2-4).
.
To determine if the question is appropriate for answering using the index the system may train one or more machine learning models which may include a multi-class model, classifier, or multiple classifiers that may return a yes or no (or relative score) to indicate whether the incoming question text will be well handled by the system. The machine learning model(s) used for this stage may be trained on a training set of questions that are labelled either as suitable or not suitable for answering using the data index. In particular, the model(s) may be trained to identify questions that may be reliably answered based on the data stored in the data index 190. As further data is added to the data index, or as more training data becomes available, the model(s) may be updated/retrained to ensure proper operation of the system. The model(s) may operate (and be trained on) on question text and/or on feature data extracted from the question text. In certain instances, multiple models may be used where each model corresponds to a particular subject area/domain that is represented in the data indexes 190. If any of the models is used by the system to analyze the question text and results in a confidence score above a certain threshold, the system may determine the question is appropriate (508: Yes) for question answering using the index (col. 18, lines 40-62).
Lamba teaches wherein the responses comprise respective categories of user queries as Returning a response may include displaying or transmitting for display the retrieved 712 category. A query response may be formatted as <string> is a 
Mittal and Lamba do not explicitly teach the steps of:
training the conversational bot, and 
testing responses generated by the conversational bot.
Subramaniam; however, teaches the steps of:
training the conversational bot as Intents allow the chatbot to understand what the user wants the chatbot to do. Intents are comprised of permutations of typical user requests and statements, which are also referred to as utterances (e.g., get account balance, make a purchase, etc.)… Collectively, the intents, and the utterances that belong to them, make up a training corpus for the chatbot. By training a model with the corpus, a customer may essentially turn that model into a reference tool for resolving end user input to a single intent. A customer can improve the acuity of the chatbot's cognition through rounds of intent testing and intent training ([0045 and 0046]), and 
testing responses generated by the conversational bot, wherein the responses comprise respective categories of user queries as When the training corpus has matured to the point where tests reveal highly accurate intent resolution, a second model may be used to add a deeper dimension to the chat bot's cognition by training using machine .
the analytic system may provide, through a GUI, information regarding end user conversations with the bot system at different generalization levels, including all conversations, conversations meeting certain criteria, conversations associated with specific intents or end states, and individual conversations. As such, the analytic system may allow the administrator or developer of the bot system to identify specific end user utterances and intents associated with incomplete or unsuccessful conversations [0053].
A digital assistant 106 may use a NLP engine and/or a machine learning model (e.g., an intent classifier) to map end user utterances to specific intents (e.g., specific task/action or category of task/action that the chatbot can perform). For example, a machine learning based NLP engine may learn to understand and categorize the natural language conversations from the end users and to extract necessary information from the conversations to be able to take precise actions, such as performing a transaction or looking up data from a backend system of record ([0066 and 0131])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Subramaniam’s teaching would have allowed Lamba-Mittal’s to improve end 

Regarding claims 10, and 20, Mittal does not explicitly teach tagging at least one article in the knowledge base if the conversational bot does not satisfy the test.
Subramaniam; however, teaches tagging at least one article in the knowledge base if the conversational bot does not satisfy the test as In some embodiments, a bot analytic system may identify what parts of a conversation with a bot system are working well and what are not (i.e., tagging). The bot analytic system may enable a user to drill down into a conversation history, track abandoned/completed intents and conversations, identify most/least popular path taken for a completed path based upon depth, time, or both, or identify a history of all abandoned conversations with transcripts to trouble-shoot why the conversations were abandoned (e.g., number of states traversed, error conditions, or the like) [0132].
Total Conversations Conversation is a pie chart comparing the Completed and Incomplete data series. Completed Conversations, display a list of skills ranked by the number of completed conversations. A user can sort this list using the Completed Descending and Completed Ascending options. Incomplete Conversations also has a list of skills, but here they're ranked by the number of incomplete conversations [0139].
Subramaniam’s teaching would have allowed Mittal’s to facilitate re-training the bot system by tagging the conversations that are not working well and as such the training may be improved.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal; Arpit et al. (“Mittal”) US 10489393 B1 in view of Lamba; Digvijay Singh et al. (“Lamba”) US 20140095411 A1 as applied to claims 1 and 11 further in view of Oblinger, Daniel A. (“Oblinger”) US 20020107852 A1.

Regarding claim 23, Lamba further teaches the steps of:
determining an answer to the query based on the category of the query as Returning a response may include displaying or transmitting for display the retrieved 712 category [0070].
determining that the answer is incorrect as the vector may be pruned to eliminate low scoring strings [0057].
changing weighting as The weights applied to each of these values may be determined according to logistic regression. For example, a set of test strings with generic scores specified by an analyst may be subject to the analysis of the method 600 and logistic regression used to weight each of the values described above in order to reproduce accurate generic scores for the test strings. The generic score as determined for each string may be stored in associate with the string for later use as described 
Lamba and Mittal do not explicitly In response to determining that the answer is incorrect, changing at least one respective weighting of the plurality of index fields.
Oblinger; however, teaches In response to determining that the answer is incorrect, changing at least one respective weighting of the plurality of index fields as If no acceptable education resources were provided, … The learner may also elect to return to the Detail Specification Workspace via the second interface 22 to change the default value of the context attribute "Technical Field" from Graphical Interfaces to Programming and add or remove Value Resource Parameters for the attribute value Programming or other context attribute values associated with context attributes such as "Learning Mode" or "Connectivity." The learner may also change their selection criteria, the weighting of the selection criteria, and the minimum/maximum values for any selection criteria, in hopes of identifying additional relevant resources [0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Oblinger’s teaching would have allowed Lamba-Mittal’s to provide a means to reflect the perform of the system by adjusting the weighting of the fields accordingly.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal; Arpit et al. (“Mittal”) US 10489393 B1 in view of Lamba; Digvijay Singh et al. (“Lamba”) US 20140095411 A1 as applied to claims 1 and 11 further in view of Kapur; Shyam et al. (“Kapur”) US 20070136256 A1.
Regarding claim 24, Mitta and Lamba do not explicitly teach providing one or more documents, of the plurality of documents, associated with the determined category of the query as an answer to the query. 
Kapur; however, teaches providing one or more documents, of the plurality of documents, associated with the determined category of the query as an answer to the query as A vector representation of the query based on the tokens is generated and compared with the corresponding vector representations of a number of data items (such as a message, document, or web page) and the data items with the most similar vector representations to the vector representation of the query are found and displayed on the user computer [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kapur’s teaching would have allowed Lamba-Mittal’s to provide the most relevant search results by returning the documents for the similar category of the query.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed 01/04/2022 have been considered but are moot in view of a new ground of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE WONG/Primary Examiner, Art Unit 2164